DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo USPG Pub No.: US 2005/0211700.
Regarding Claim 1, Kondo teaches an image forming apparatus (seen in figure 1) comprising: 
a fixing device (116) including a fixing rotator (figure 2, 7), 
an electromagnetic induction heater (5) configured to heat the fixing rotator, and 
a magnetic flux control member (18 and see [0062]); and 
circuitry (17 and 117) configured to control the electromagnetic induction heater to lead a temperature of the fixing rotator to a target temperature (see [0053] and figure 5), 
the circuitry being configured to change an upper limit of power supplied to the electromagnetic induction heater, based on the target temperature ([0048]-[0049] teaches adjusting power thresholds to the heater based on temperature).
Regarding Claim 2, Kondo teaches the image forming apparatus according to claim 1, further comprising: a temperature detection sensor (figure 3, 22) configured to detect the temperature of the fixing rotator, wherein the circuitry is configured to change the power supplied to the electromagnetic induction heater, based on the target temperature and a temperature detected by the temperature detection sensor (seen in figure 3, in which it is clear that the temperature determined by the thermistor is signaled to circuitry 117, 17, and finally 13 to control the power to the heater).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo USPG Pub No.: US 2005/0211700 in view of Okabayashi et al. USPG Pub No US 2015/0277317.
Regarding Claim 4, Kondo teaches the image forming apparatus according to claim 1, but is silent in explicitly teaching wherein the circuitry is configured to set the target temperature based on a type of a sheet passing through the fixing device.  However, Okabayashi teaches wherein the circuitry is configured to set the target temperature based on a type of a sheet passing through the fixing device [0061].  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified that apparatus of Kondo with the control of Okabayashi in order to optimize print quality given the speed that printing can occur based on paper weight (see figure 8 and [0094] of Okabayashi).
Regarding Claim 5, Kondo teaches the image forming apparatus according to claim 1, but is silent in explicitly teaching wherein the circuitry is configured to set the target temperature based on a velocity of a sheet passing through the fixing device. However, Okabayashi teaches wherein the circuitry is configured to set the target temperature based on a velocity of a sheet passing through the fixing device.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified that apparatus of Kondo with the control of Okabayashi in order to optimize print quality given the speed that printing can occur based on paper weight (see figure 8 and [0093]-[0095] of Okabayashi).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo USPG Pub No.: US 2005/0211700 in view of Ikebuchi et al. USPG Pub No.: US 2012/0224878.
Regarding Claim 6, Kondo teaches the image forming apparatus according to claim 1, but is silent in explicitly teaching wherein the circuitry is configured to perform a pulse-width modulation control and change an upper limit of a pulse width controlled by the pulse-width modulation control to change the upper limit of the power.   However, Ikebuchi teaches wherein the circuitry is configured to perform a pulse-width modulation control and change an upper limit of a pulse width controlled by the pulse-width modulation control to change the upper limit of the power (figures 4-6 and [0052]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified that apparatus of Kondo with the control of Ikebuchi in order to accelerate the start up of the fixing process (discussed in Ikebuchi [0012]).
Allowable Subject Matter
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852